PETITION EOR REHEARING.
Per CURIAM.
— We have examined the petition for a rehearing in this case. It is simply a reargument of the case already presented, and considered and passed upon by the court, and we cannot find therein any grounds for a rehearing. It was not, for the purpose of deciding the case before us, necessary that we should pass upon the question of the allowance of attorney’s fees, except for the rule of the statute, that, when a case is remanded to the lower court for further proceedings, we are required to decide all questions of law presented by the record. The decision embodies the law upon that question as we understand it. Rehearing denied.